701 S.E.2d 668 (2010)
STATE
v.
Mario Lynn PHILLIPS.
No. 48A08.
Supreme Court of North Carolina.
August 26, 2010.
Barbara S. Blackman, Anne Gomez, Assistant Appellate Defenders, for Phillips.
Malcolm Ray Hunter, Jr., Executive Director, Durham, William H. Durham, for Mario Lynn Phillips.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.
The following order has been entered on the motion filed on the 10th of August 2010 by Defendant for Appropriate Relief Under the Racial Justice Act:
"Motion Dismissed without Prejudice by order of the Court in conference this the 26th of August 2010."